Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-16 are currently pending in this application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumura (US 2014/0067900).

With respect to claims 1, 7 and 8, Fukumura teaches a data processing apparatus (server 101/202, figs.1,4A,12), a data transmission method, and a non-transitory computer-readable recording medium storing a program for a computer (server 101/202 is a computer, par.0037) for executing a process on each piece of device data repetitively transmitted from a device (apparatus 601, fig.4A and par.0081) and transmit processing information on the process to a receiving apparatus (transmit a signal back to apparatus 601, fig.4A and par.0083), the data processing apparatus (computer server 202 includes data stream processor 206/304 to executes stream processing with respect to input data, figs.1-3 and par.0037) comprising: 
an outputter (stream processor 206/304, figs.1-3) to acquire conditional information after every generation of a piece of generation data generated in execution of the process (receives input data in a packet via input network port 208, figs.1-3, input data gets processed via stream processor 206/304, fig.3, acquire information indicating condition for data to be input to the query processing unit 413 among a plurality of pieces of data, par.0069), the conditional information indicating whether a condition for transmission of the piece of generation data to the receiving apparatus is satisfied (information indicating a condition for determining whether or not to output the data, par.0071), and when the conditional information indicates satisfaction of the condition with respect to the piece of generation data, output additional information relating to satisfaction or dissatisfaction of the condition with respect to at least one of another piece of generation data generated immediately before the piece of generation data or another piece of generation data generated immediately after the piece of generation data (when abnormality is not detected, assembles respective pieces of data included in the packet group to one piece of data on the basis of sequence numbers corresponding to the respective pieces of data, par.0167; fig.11 teaches outputting data representing no error condition follow by outputting another data representing error condition of plurality of pieces of data of a stream of a data packet, par.0198-0201); and 
a transmitter (output network port 106/209 of server 101/202, fig.1, 4A and 12) to transmit the processing information to the receiving apparatus (outputting state/condition signal of apparatus 601 from output network port 209/106 back to receiving apparatus 601, fig.4A and par.0083), the processing information including the piece of generation data with respect to which the condition is satisfied and the additional information (fig.11, par.0167 and par. 0198-0201).  

With respect to claim 2, Fukumura teaches further comprising: a detector to acquire the conditional information after every generation of the piece of generation data and detect switching between satisfaction and dissatisfaction of the condition indicated by the conditional information (abnormality detection based on sensor data, figs.4A-B, par.0081-0082), wherein when the conditional information indicates satisfaction of the condition with respect to the piece of generation data and the switching between satisfaction and dissatisfaction of the condition is detected by the detector (fig.4B, stream processing of sensor data that is received and determines whether or not a state of the apparatus is abnormal on the basis of processing results, par.0082, determination of abnormality and normality according to the streams of sensor data measured, par.0082-0088), the outputter generates and outputs the additional information indicating that the piece of generation data is a first or last piece of generation data among sequentially generated pieces of generation data with respect to which the condition is satisfied (teaches outputting data representing no error condition follow by outputting another data representing error condition of plurality of pieces of data of a stream of a data packet, par.0198-0201).  
With respect to claim 3, Fukumura teaches wherein the transmitter transmits the piece of generation data with respect to which the condition is satisfied and a time stamp in association with each other (fig.4B), and when the conditional information indicates satisfaction of the condition with respect to the piece of generation data and the switching from satisfaction to dissatisfaction of the condition is detected by the detector (par.0085-0088), the outputter generates a copy of the piece of generation data and a copy of the time stamp to be transmitted in association with the piece of generation data as the additional information, and outputs the copies (fig.4B, outputs of stream of time, sensor value, and newly sensor values compared to upper and lower permissible ranges, par.0085-0088). 
With respect to claims 4 and 9-10, Fukumura teaches further comprising: a first receiver (receiver of server 202) to receive the condition (receive user queries with respect to read-out data of one or plurality of pieces of data, par.0040); and a determiner to determine whether the condition is satisfied after every generation of the piece of generation data and output the conditional information (stream processor 304/206 of server 202 determines when abnormality is not detected, assembles respective pieces of data included in the packet group to one piece of data on the basis of sequence numbers corresponding to the respective pieces of data, par.0167, and outputs to output network port, fig.1-2 and fig.4a,12).  
  	
With respect to claim 5, Fukumura teaches wherein the first receiver to receive receives the condition comprising at least one of an initiation condition for initiating transmission of the generation data to the receiving apparatus or a termination condition for terminating transmission of the generation data to the receiving apparatus (instruction to start stream processing from user where the query processing is made to start, par.0108-0112).  

Allowable Subject Matter
Claims 6 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claims 6 and 11-16, further comprising: a second receiver to receive setting of the process, the process being a processing flow including a series of subprocesses to be applied to each piece of device data; and an execution controller to cause a processor to execute the subprocesses in accordance with the setting, wherein the generation data indicates a result of the subprocesses.  

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: Frazer et al. (US 2013/0096697), Kashiwagi et al. (JP 6599064), Hirano et al. (JP 6341869).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   September 22, 2022